Name: 1999/693/EC: Commission Decision of 5 October 1999 recognising the fully operational character of the Swedish database for bovine animals (notified under document number C(1999) 3145) (Text with EEA relevance) (Only the Swedish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  information technology and data processing;  Europe
 Date Published: 1999-10-23

 Avis juridique important|31999D06931999/693/EC: Commission Decision of 5 October 1999 recognising the fully operational character of the Swedish database for bovine animals (notified under document number C(1999) 3145) (Text with EEA relevance) (Only the Swedish text is authentic) Official Journal L 273 , 23/10/1999 P. 0014 - 0015COMMISSION DECISIONof 5 October 1999recognising the fully operational character of the Swedish database for bovine animals(notified under document number C(1999) 3145)(Only the Swedish text is authentic)(Text with EEA relevance)(1999/693/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(1), and in particular Article 6(3), first indent,Having regard to the request submitted by Sweden,(1) Whereas on 23 March 1999 the Swedish authorities submitted to the Commission a request asking for recognition of the fully operational character of the Swedish database that forms part of the system for the identification and registration of bovine animals in Sweden; whereas this request was accompanied by appropriate information that was updated on 9 July 1999;(2) Whereas the Swedish authorities have undertaken the commitment to improve the reliability of this database by ensuring in particular that: (a) all kinds of movements shall be recorded in the database, including notification of slaughter at the slaughterhouses and notification of movement to rendering plants, (b) the competent authorities will take measures to be able to promptly correct any errors or deficiencies which could be detected automatically or following the appropriate on-the-spot inspections, (c) measures will be implemented in order to improve their current provisions regarding re-identification of bovine animals in case of lost eartags as to comply with the provisions of Regulation (EC) No 820/97, (d) measures will be taken to ensure full involvement of the veterinary services on the implementation of the provisions of Regulation (EC) No 820/97, (e) measures will be taken to enforce the current provisions of the national legislation regarding notification delays of all movements (15 days), (f) measures should be introduced to ensure established follow-up procedures, in order to fully comply with the provisions of Commission Regulation (EC) No 2630/97(2) as last amended by Regulation (EC) No 132/1999(3), and of Commission Regulation (EC) No 494/98(4), measures should be introduced to comply with the provisions of Regulation (EC) No 2629/97(5), as last amended by Regulation (EC) No 331/1999(6), as regards eartags and also as regards recording of the premium status on the passports, and (h) measures should be introduced to provide for full movement records of all animals born in the EU; whereas the Swedish authorities have undertaken the committment to implement those improvement measures at the latest by 31 October 1999; whereas the Swedish authorities have undertaken to inform the Commission in the event of any problems occurring during the implementation period of the above mentioned measures;(3) Whereas in view of the evaluation of the situation in Sweden, it is appropriate to recognise the fully operational character of the database for bovine animals,HAS ADOPTED THIS DECISION:Article 1The Swedish database for bovine animals is recognised as fully operational from 1 November 1999.Article 2This Decision is addressed to the Kingdom of Sweden.Done at Brussels, 5 October 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 117, 7.5.1997, p. 1.(2) OJ L 354, 30.12.1997, p. 23.(3) OJ L 17, 22.1.1999, p. 20.(4) OJ L 60, 28.2.1998, p. 78.(5) OJ L 354, 30.12.1997, p. 19.(6) OJ L 40, 13.2.1999, p. 27.